Citation Nr: 1754651	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, claimed as glaucoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In March 2016 and March 2017, the Board remanded the issue on appeal for additional development.  The case is again before the Board for appellate review.      

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in October 2017.   

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

To ensure compliance with earlier remand directives, the claim on appeal must be remanded pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  

In the March 2017 remand, the Board requested medical inquiry into the Veteran's claim.  The Board also requested that notification sent to the Veteran of any scheduled examination be included in the claims file.  The October 2017 SSOC indicates that the Veteran did not appear for an examination scheduled in June 2017.  However, the claims file does not include the notification letter sent to the Veteran notifying him of the June 2017 examination.  Further, the record continues to lack a copy of a notification letter sent to the Veteran notifying him of a June 2016 examination, which was requested in the March 2017 remand.    


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which are dated in December 2016.  All records/responses received must be associated with the electronic claims file.  

2.  Include in the claims file the notification letters sent to the Veteran notifying him of the scheduled June 2016 and June 2017 examinations for which he did not appear.  

3.  If it has been determined that the Veteran was not provided adequate notification for the June 2017 examination, conduct the development requested in the March 2017 remand, as detailed below:       

(a)  Obtain an addendum opinion from the April 2016 VA examiner, or from a suitable substitute, commenting on the following:  

(i)  Does the Veteran have a current eye disability?  

In answering this question, please discuss the May 2012 VA examination findings of an afferent pupillary defect in the Veteran's right eye and an abnormal fundus exam with punch out lesion on the left; the April 2015 VA treatment records indicating complaints of eye discharge, possible pink eye, and prescription of eye drops for infection; and the Veteran's lay statements concerning his ongoing bilateral eye symptoms.  

Please discuss this medical and lay evidence in detail, and clarify whether any of the evidence indicates any eye disability since the Veteran filed his service connection claim in April 2012.  If the evidence indicates no eye disability, please expressly state so.  For example, if the May 2012 findings of an afferent pupillary defect and an abnormal fundus exam with punch out lesion on the left do not amount of evidence of disability, please state such.  

Any opinion or conclusion reached should be fully explained.

(ii)  If an eye disability has been diagnosed at any time since April 2012, is it at least as likely as not (probability of 50 percent or greater) that the eye disability relates to the Veteran's active duty?  

In answering this question, please discuss the following evidence: the August 2000 service treatment record (STR) documenting that the Veteran had jet fuel splashed in his eyes and complained of burning and blurred vision; the August 2002 STR regarding the Veteran's complaints of blurry distance vision with the impression of a large cup-to-disc ratio and family history of glaucoma; the February 2003 STR in which the Veteran states, "I have trouble with my eyes"; and the February 2003 separation report of medical history in which the Veteran indicated a history of eye problems, stated that he squinted frequently, that his eyes hurt frequently, that his eyesight is blurry, and that he wanted to be evaluated for glaucoma.    

Again, any opinion or conclusion reached should be fully explained.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the December 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


